Citation Nr: 0106793	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
(formerly § 351) for additional disability due to transverse 
myelitis, for the period prior to May 12, 1987.  

2.  Entitlement to a higher level of special monthly 
compensation than that provided by 38 U.S.C.A. § 1114(n). 



REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from June 1968 to May 1970.  
This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse actions by 
the St. Petersburg, Florida, Regional Office (RO).  In 
January 2001, the Board Remanded the instant to the RO for 
additional procedural development.  


REMAND

In the Board's January 2001 Remand, it was explained that at 
the time of the Board's October 1999 Remand of the instant 
issues the appellant was represented by a certain private 
attorney with respect to those issues.  In the Board's 
January 2001 Remand, it was explained that subsequent to that 
October 1999 Remand, it did not appear that the RO had 
provided said private attorney copies of any recent 
adjudicative actions on said issues, such as notice letters, 
Statements of the Case, or Supplemental Statements of the 
Case.  Thus, the RO was directed, in pertinent part, to 
clarify representation and "[i]f the veteran wishes to be 
represented by [that private attorney], the attorney should 
be afforded an opportunity [to] review post-remand 
adjudication and to present argument or additional evidence 
concerning the issues on appeal."

Subsequent to that January 2001 Board remand, a February 2001 
written statement was received from appellant, wherein he 
clarified that said private attorney "has represented me on 
all my Veteran related issues except one issue....  I had the 
[service organization] represent me only on the 'heat pump' 
for my swimming pool."  This was the subject of a separate 
October 1999 Board decision, and the issue is not longer in 
need of appellate review by the Board.  He was represented by 
a Service Organization at that time and as to that issue.  
However, the claims folders do not currently include any 
documentation indicating that the RO has provided said 
private attorney copies of any post-October 1999 remand 
adjudicative actions on said issues, such as notice letters, 
Statements of the Case, or Supplemental Statements of the 
Case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following:

Appellant's attorney should be afforded 
an opportunity to be provided with and 
review copies of any post-October 1999 
remand adjudicative actions on the 
appellate issues of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability due to 
transverse myelitis, for the period prior 
to May 12, 1987, and for a higher level 
of special monthly compensation than that 
provided by 38 U.S.C.A. § 1114(n).  
Items, such as notice letters, Statements 
of the Case, or Supplemental Statements 
of the Case, should be provided.  
Furthermore, while the case is in remand 
status, the appellant and his attorney 
are free to submit additional evidence or 
argument as needed.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action is required 
of the appellant until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




